Citation Nr: 1003314	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain with osteoarthritis and chronic 
disc disease of the thoracic spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for sciatic neuropathy of the left lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1972.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009).  The Veteran 
essentially contends that the respective 10 percent ratings 
assigned for his service-connected back disorder and sciatic 
neuropathy of each leg do not accurately reflect the actual 
severity of the disorders. 

The Board notes that the Veteran was provided with a VA 
medical examination in April 2007.  However, at the February 
2009 hearing before the Board, the Veteran presented credible 
testimony that his conditions have worsened since the last 
examination.  Having reviewed the evidence of record, the 
Board finds that there is a duty to schedule another 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95; 
see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 3.327 (2009).

Additionally, at the February 2009 hearing, the Veteran 
indicated that several doctors, namely Dr. Levine, Dr. Jones, 
and Dr. Rossario, had provided treatment for the disorders on 
appeal.  The Veteran indicated that the claims file did not 
contain the most recent records regarding treatment from 
these providers.  The Board notes that the most recent 
treatment records in the file are from November 2006.  As 
such, an attempt must be made to obtain the Veteran's recent 
treatment records. 

Parenthetically, the Board notes that, in evaluating the 
Veteran's disorder, it is unclear whether the RO considered 
findings from the April 2007 VA examination that the 
Veteran's back disorder was manifested by "muscle spasm, 
localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spine contour."  
(Emphasis added).  As such, in re-evaluating the Veteran's 
disorder, as required by this Remand, the AMC/RO should 
consider all of the April 2007 VA examiner's findings in 
making their determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for his back and neuropathy disorders 
since November 2006.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, to 
include all treatment records from the 
offices of Dr. Levine, Dr. Jones, and Dr. 
Rossario.  Any negative search results 
should be noted in the record and 
communicated to the Veteran.

3.  The Veteran should be afforded a VA 
orthopedic or joints examination to 
determine the current severity of his 
service-connected back disorder and 
bilateral sciatic neuropathy of the lower 
extremities.  The claims file should be 
sent to the VA examiner(s) for his or her 
review.

The examiner should provide complete 
results of range of motion testing and 
note whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran has any 
additional loss of function due to pain, 
weakened movement, excess fatigability, 
incoordination or any other symptom or 
sign associated with his service-
connected disabilities, to include during 
times of flare-up.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

All opinions should be supported by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

3.  Following the completion of the 
requested actions, the RO should then re-
adjudicate the Veteran's claims.  In 
doing so, the AMC/RO must consider all 
evidence, including the April 2007 VA 
examiner's findings indicating "muscle 
spasm, localized tenderness or guarding 
severe enough to be responsible for 
abnormal gait or abnormal spine 
contour."  (Emphasis added).  If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an 
applicable opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

